Title: From Thomas Jefferson to Gouverneur Morris, Thomas Pinckney, and William Short, 26 April 1793
From: Jefferson, Thomas
To: Morris, Gouverneur,Pinckney, Thomas,Short, William



Sir
 Philadelphia 26th. April, 1793.

The public papers giving us reason to believe that the war is becoming nearly general in Europe, and that it has already involved nations, with which we are in daily habits of commerce and friendship, the President has thought it proper to issue the Proclamation of which I enclose you a copy, in order to mark out to our citizens the line of conduct they are to pursue. That this intimation, however, might not work to their prejudice, by being produced against them as conclusive evidence of their knowledge of the existence of war and of the nations engaged in it, in any case where they might be drawn into courts of Justice for acts done without that Knowledge, it has been thought necessary to write to the representatives of the belligerent powers here, the letter of which a copy is also enclosed, reserving to our citizens those immunities to which they are entitled, till authentic information shall be given to our government by the parties at war, and be thus communicated with due certainty to our citizens. You will be pleased to present to the government where you reside, this proceeding of the President, as a proof of the earnest desire of the United States to preserve peace and friendship with all the belligerent powers, and to express his expectation that they will in return extend a scrupulous and effectual protection to all our citizens, wheresoever they may need it in pursuing their lawful and peaceable concerns with their subjects or within their jurisdiction. You will at the same time assure them that the most exact reciprocation of this benefit shall be practised by us towards their subjects in the like cases. I have the honor to be, with great esteem & respect Sir, Your most obedient and most humble servant

Th: Jefferson

